IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMEL WEEKS,                          §
                                      §     No. 571, 2014
      Defendant Below,                §
      Appellant,                      §     Court Below:
                                      §
                                      §     Superior Court of the
            v.                        §     State of Delaware, in and for
                                      §     New Castle County
STATE OF DELAWARE,                    §
                                      §     Cr. I.D. No. 1307009849
      Plaintiff Below,                §
      Appellee.                       §

                           Submitted: August 26, 2015
                            Decided: August 27, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                   ORDER

        This 27th day of August 2015, the Court, having considered this matter on

the briefs of the parties, and having concluded that the same should be affirmed on

the basis of and for the reasons assigned by the Superior Court in its ruling on

January 27, 2014, and order dated August 25, 2014;

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of

the Superior Court be, and the same hereby is, AFFIRMED.

                                      BY THE COURT:



                                      /s/ Karen L. Valihura
                                             Justice